This is wholly a circumstantial evidence case. Circumstantial evidence, in order to sustain a conviction, must meet the following requirements: The circumstances, themselves, must be proved beyond a reasonable doubt; they must all be consistent with each other and with the guilt of the accused; and they must be inconsistent with any reasonable hypothesis of innocence.
Evidence is not necessary to the formulation of such an hypothesis of innocence. The test is: Is it reasonable, not is it supported by evidence. The burden of proof of reasonableness is never shifted to the defendant. He has a right to require the state to prove circumstances inconsistent with any reasonable hypothesis of innocence. It may be formulated out of a clear sky, so to speak. All such hypotheses, however numerous, are available to the defendant. He need not elect between them nor offer evidence *Page 99 
in support of them. If he elects to support a particular hypothesis and is disbelieved, he must still be given the benefit of any hypothesis that is reasonable.
What are the circumstances? Jim Buck took two one-dollar bills into a hotel. The defendant had a room in the hotel. Jim Buck brought some intoxicating liquor out of the hotel. Shortly thereafter, the defendant had possession of the identical bills and had a key to a trunk containing fifty-four pints of whisky, fourteen bottles of rum, and some brandy which he admitted were his.
This must be held sufficient to sustain a conviction, if the conviction is to be sustained, even if the jury disbelieved every bit of the testimony offered on the defendant's behalf. Possession of the liquor alone is not enough to prove "intent to sell."
The question is: Did the defendant sell the liquor to Jim Buck? Money is a circulating medium of exchange. It passes through many hands for many purposes. The possessor of money cannot be presumed as a matter of law to have gotten it from any particular person or for any particular thing or purpose. I think the nature and function of money makes such a presumption unsound as a matter of law, because it is unsound as a matter of fact. Without such a presumption, the circumstances in this case are insufficient to sustain a conviction. The missing links, sought to be supplied by the presumptions, are: (1) That the defendant got the money from Jim Buck and not from anybody else; (2) that it was received as the purchase price of intoxicating liquor and not for some other purpose. And finally, from these two combined presumptions, it must be further inferred that the liquor in question was purchased from the defendant and not obtained from any other source or in any other way.
I think the state failed to prove its case.
The judgment should be reversed. *Page 100